Citation Nr: 0428649	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  01-02 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected gouty arthritis with 
degenerative joint disease of the right tarsal.

2.  Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In March 2001, the veteran withdrew from appeal 
the issue of an initial evaluation in excess of 10 percent 
for hypertension.

The veteran was scheduled to attend a videoconference hearing 
in September 2001 pursuant to his April 2001 request.  
However, he withdrew his hearing request in September 2001.

For the reasons explained below, the issue of entitlement to 
service connection for a liver disability is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The veteran's service-connected gouty arthritis with 
degenerative joint disease of the right tarsal is manifested 
by three to five incapacitating episodes per year.


CONCLUSION OF LAW

The criteria for entitlement to an initial 40 percent 
evaluation (but no higher) for service-connected gouty 
arthritis with degenerative joint disease of the right tarsal 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5002, 5017 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  With respect to 
the increased initial claim for gout, the August 1992 denial 
preceded the enactment of the VCAA.  Thereafter, the RO did 
furnish VCAA notice to the veteran regarding this issue in 
March 2003.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decisions from 
which he appeals, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case with respect to the issue of a higher initial evaluation 
for gout.  In the March 2003 letter, as well as the March 
2000 statement of the case and February 2001, September 2002, 
August 2003, and April 2004, supplemental statements of the 
case, the RO informed the appellant of the applicable laws 
and regulations, including applicable provisions of the VCAA, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
March 2003 letter, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  Thus, the Board 
finds that VA's duty to notify has been fulfilled and any 
defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing, which he later cancelled.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  In fact, the veteran stated in writing in April 2003 
that all treatment records had been submitted in support of 
his claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Background

The veteran's service medical records show that he was 
treated for gout in his right ankle and left knee on several 
occasions beginning in 1988.

In May 1992, the veteran filed a claim for service connection 
for gout.

During VA general examination in June 1992, the veteran had a 
normal evaluation of his feet.  He was diagnosed as having 
gout.

In an August 1992 rating decision, the RO granted service 
connection for disability which the RO described for rating 
purposes as gouty arthritis with degenerative joint disease 
of the right tarsal.  The RO assigned a noncompensable 
rating, effective April 28, 1992. 

A September 1996 VA outpatient clinic record notes that the 
veteran's "gout has been flared-up."  The veteran's chief 
complaint was that he was still having pain on the right 
ankle from gout and that a prior medication prescription did 
not really help.

During a VA outpatient clinic visit in January 2000, the 
veteran complained of a continued flare-up with gout, and 
said he was taking prescribed medication with moderate 
relief.

In April 2000, the veteran underwent a VA examination at 
which time his claim file was extensively reviewed.  The 
veteran reported that in service his gout had been manifested 
by severe pain in his right lower leg and ankle and continued 
up to the present time.  He said that pain usually lasted for 
about two to three days and he experienced at least three to 
four attacks a year.  He said that he was "normal" between 
attacks.  He denied experiencing any weakness, stiffness or 
swelling during the attacks, but occasionally noticed some 
heat without redness.  He denied ankle instability, but 
noticed some fatigue and lack of endurance.  He said that 
allopurinol and rest were the only remedies that made it 
better, and added that he occasionally took Indocin for the 
attacks.  He reported that the attacks occurred spontaneously 
and slowed him down both at home and work.  He estimated 
losing around one to two days from work the previous year due 
to this condition.  Findings revealed no obvious cyanosis, 
clubbing or effusion of the extremities.  There was also no 
obvious swelling or effusion on the right ankle and no 
tenderness to deep palpation on the right ankle or left foot.  
There were no obvious deformities on the right foot and no 
pain to deep palpation in any aspect of the right ankle or 
foot.  Also, there were no obvious calluses seen and the 
veteran had good peripheral pulses.  Right ankle dorsiflexion 
was to 10 degrees with no pain and right ankle plantar 
flexion was to 40 degrees with no pain at the ankle.  There 
was no pain to lateral flexion of the right ankle.  X-rays 
revealed a normal right ankle and a calcaneal spur on the 
right foot.  The veteran was diagnosed as having recurring 
symptomatic episodic gout exacerbation found.

In May 2000, the veteran was seen for an unscheduled VA 
outpatient clinic visit due to a gout flare-up in his left 
ankle.  He said he was taking allopurinol and was advised on 
foods that increase gout flare-ups.  Findings revealed medial 
and lateral swelling in the ankle. 

During a July 2000 VA outpatient clinic visit, the veteran 
said he was still having pain in his left great toe and had a 
noted history of a recent gout attack.  Findings revealed 
mild tenderness on the left great toe and no redness.  The 
veteran was assessed as having recent gout attack resolving.

By rating decision in February 2001, the RO increased the 
evaluation for the veteran's gouty arthritis with 
degenerative joint disease of the right tarsal from 
noncompensable to 20 percent, effective from April 28, 1992. 

The veteran underwent a VA examination in September 2001 and 
reported that since being diagnosed as having gout in 1988, 
he has had intermittent flare-ups three to four times a year 
lasting three to four days.  He said the flare-ups always 
occurred in the matatarsophalangeal joint of the right great 
toe and were characterized by pain, swelling, heat and 
redness of the metatarsophalangeal joint.  He said he was 
unable to stand or walk during the flare-ups.  He also said 
he had limitations with respect to his job as a fire 
department dispatcher during flare-ups because of his 
inability to sit and elevate his leg.  He reported 
intermittent flare-ups twice a month with respect to 
degenerative joint disease, right metatarsal, due to pain, 
but no other symptoms.  Examination of the right foot 
revealed no evidence of an acute gout attack at that time.  
Pulses were strong and the right foot was warm to touch.  
There was free range of motion of the toes and normal range 
of motion of the right ankle.  Motor strength was 5/5 and 
sensory was intact to light touch and pinprick.  There was no 
evidence of painful motion, edema, effusion, weakness or 
instability.  There was no tenderness to palpation of the 
right foot.  The skin was within normal limits.  The veteran 
was able to rise and walk on his toes and on his heels.  
There was no gait or functional limitations on standing and 
walking involving the right foot.  An x-ray revealed an 
inferior enthesophyte, otherwise no significant findings.  
The veteran was diagnosed as having recurrent gout, found, 
and gouty arthritis, not found.  He was also diagnosed as 
having inferior enthesophyte of the right foot found, and 
degenerative joint disease, right metatarsal, not found.

An April 2002 VA outpatient clinic note shows that the 
veteran was seen for a follow-up, and his acute gout had 
subsided.  He was no longer taking Indocin and was assessed 
as having acute gout resolved.

In May 2002, the veteran was seen at a VA outpatient clinic 
for a flare-up of gout in his right foot of five to six days 
duration.  Findings revealed that he was limping and there 
was some swelling and redness on his right foot.  He was 
advised to continue with his medication until the attack 
subsided.

A July 2002 VA outpatient nursing note reflects the veteran's 
complaint of a gout flare-up on his right foot.  He was sent 
to the pharmacy for a refill of indomethacin and was told to 
report to the clinic as needed.

In January 2003, the veteran reported to an outpatient VA 
clinic that he was having an acute gout attack located to the 
right lateral aspect of his ankle.  Findings of the right 
ankle revealed minimal, almost no tenderness.  The veteran 
was assessed as having history of gout.

The RO received a statement from the veteran's spouse in 
February 2003 stating that for the past 19 years she had seen 
the veteran go through at least three gout attacks on his 
right foot every year since his service discharge.  She said 
she has observed the pain the veteran goes through during 
these attacks, and that he requires her help to move around 
for the first three days of an attack.  She added that the 
veteran never wants to see a doctor for the condition because 
he said there was nothing they can do for him. 

During a June 2003 VA podiatry examination, the veteran 
reported three to four flare-ups of gout a year.  He said his 
foot gets very swollen with redness and excruciating pain, 
and that prolonged standing and walking made his foot pain 
worse.  He reported working as a fire department dispatcher 
for the past 10 years.  On examination range of motion of the 
right and left ankles was within normal limits.  The right 
Hallux had a dorsiflexion of 65 degrees and the left Hallux 
had a dorsiflexion of 55 degrees.  The first metaphalangeal 
joint on the right foot and left foot presented with no 
erythema or swelling.  There was no pain upon pressure on 
these joints.  Active and passive range of motion elicited no 
pain.  At that time there was no pain upon pressure on the 
posterior plantar aspect of both heels or along the plantar 
arch.  The Achilles tendon was perpendicular to the ground on 
the right and left feet.  The muscle strength was +5/5 for 
all the dorsiflexors, plantar flexors, invertors and evertors 
on his right foot and +5/5 on his left ankle.  Gait was 
normal.  Radiographic evaluation of both feet demonstrated 
the bony structures to be intact and the intra-articular 
spaces to be normal.  A small calcaneal spur was present 
bilaterally.  Soft tissues were normal.  The radiographic 
impression was minor degenerative changes involving the feet.  
The veteran was diagnosed as having history of gout with no 
gouty arthritis seen on the right or left foot.  

In October 2003, the veteran presented to a VA outpatient 
clinic complaining of pain on top of his right foot for three 
to four days.  He reported symptoms of swelling and faint 
redness.  He also reported pain with light touch.  The 
veteran had been treating his condition with allopurinol, 
Tylenol and rest; Indocin upset his stomach.  He was feeling 
better that day.  Findings with respect to the foot were 
negative for edema or erythema.  The veteran was assessed as 
having gout - appears to be resolving.  

The veteran was seen at a VA outpatient clinic in January 
2004 complaining of a gout attack to the right foot for the 
past few days.  Pain was a 6/10 and worse with standing.  The 
veteran was taking allopurinol.  On examination he was 
limping, but had no redness or swelling.  

A February 2004 VA nursing note indicates that the veteran 
began having right foot pain and swelling since Saturday and 
was taking Tylenol, Tramadol and Avil without help.  He 
reported no trauma.  On examination the right ankle had 
1+edema and was warm to touch.  There was no erythema.   

III.  Analysis

The veteran asserts that the severity of his service-
connected gout warrants a higher schedular disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

Where, as in the instant case, the appeal of the assigned 
rating for the veteran's gout arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's gout is currently rated as 20 percent disabling 
under Diagnostic Code 5017.  Under this diagnostic code gout 
is rated under the criteria for evaluating rheumatoid 
arthritis under Diagnostic Code 5002. Under Code 5002, a 20 
percent evaluation is warranted where there are one or two 
exacerbations a year in a well- established diagnosis.  A 40 
percent evaluation is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A 60 
percent evaluation applies where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year, or a lesser number over prolonged 
periods.  Finally, a 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  A note to Diagnostic Code 5002 states that 
ratings for an active process will not be combined with 
ratings for chronic residuals.  Instead, the higher of the 2 
evaluations should be assigned.

As noted above, in order to be entitled to the next higher 40 
percent disability evaluation under Diagnostic Code 5002, the 
evidence must demonstrate symptom combinations productive of 
definite impairment of health, objectively supported by 
examination findings, or incapacitating exacerbations 
occurring three or more times a year.  The Code section does 
not define what constitutes an "incapacitating episode".

The Board has thoroughly reviewed the claims file, and finds 
that resolving all reasonable doubt in the veteran's favor, 
the criteria for an initial 40 percent evaluation under 
Diagnostic Code 5002 have been met.  In this regard, the 
Board finds the veteran's testimony and statements consistent 
in reporting three to four gout attacks a year.  His wife 
also attested to the same frequency of attacks in a February 
2003 statement.  VA examination reports dated in April 2000 
and September 2001 relay the veteran's assertions of three to 
four attacks a year and provide diagnoses consistent with his 
assertions.  That is, the April 2000 examination report 
contains a diagnosis of recurring symptomatic episodic gout 
exacerbations, and the September 2001 VA examination report 
reflects a diagnosis of recurrent gout.  Moreover, VA 
outpatient records show that the veteran was seen on at least 
three occasions in 2000 for gout flare-ups (in January, May 
and July 2000), and was also seen on three occasions for 
flare-ups in 2002 (in April, May and July 2002).  In 2004, he 
was seen on two occasions (in January and February 2004).  
While it is not certain whether each outpatient visit the 
veteran had represented a new gout flare-up as opposed to 
ongoing care for the same flare-up, the Board finds after 
resolving all reasonable doubt in the veteran's favor, that 
he meets the criteria for a 40 percent evaluation requiring 
three to four exacerbations a year.  As to the question of 
whether such exacerbations were incapacitating, again, it 
should be reiterated that the Code section does not define 
what constitutes an "incapacitating episode".  However, the 
veteran did report to the April 2000 VA examiner that he had 
lost a couple days from work the previous year due to this 
condition, and also asserted that he is unable to stand or 
walk during the flare-ups.  Furthermore, his spouse stated in 
February 2003 that for the first three days of an attack, she 
has to help the veteran to the restroom and then back to bed.  
Based on this evidence, the Board finds that the 
exacerbations are "incapacitating" within the meaning of 
Code 5002.   

The Board has considered whether the evidence, and any time 
since the effective date of service connection, supports an 
evaluation greater than 40 percent. However, the competent 
evidence of record does not show that the veteran's gout 
attacks are severely incapacitating, are productive of severe 
impairment of health or result in anemia or weight loss.  In 
this regard, the veteran indicated that he has learned to 
manage most of his attacks by stating that there is not much 
the VA medical center can do for him and that medication 
helps to some extent.  Overall, the disability picture is 
more accurately reflected under the criteria for a 40 percent 
rating.  As such, it follows that the criteria for a 60 
percent or 100 percent evaluation have not been met.  
38 C.F.R. § 4.71a, Code 5002.

The Board has also considered whether a rating in excess of 
40 percent could be obtained by virtue of the veteran's gout, 
as measured by limitation of motion of the parts affected.  
The Board notes here that a Note under Diagnostic Code is to 
the effect that the ratings for the active process will not 
be combined with the residual ratings for limitation of 
motion or ankylosis and that the higher rating will be 
assigned.  The Board believes this worthy of note in light of 
the fact that the RO has included degenerative joint disease 
in the description of the disability.  Degenerative arthritis 
is rated under Code 5003 which calls for rating under 
limitation of motion criteria.  In this case, the 
preponderance of the evidence is against a finding that a 
compensable rating is warranted for limitation of motion.  
The medical records suggest that except for periods of flare-
ups of gout, range of motion of the right foot and ankle is 
within normal limits.  The Board therefore finds that the 
disability as a whole is best considered under the criteria 
for gout and, for reasons explained above, that an evaluation 
of 40 percent is warranted. 

Finally, the evidence does not reflect that the veteran's 
gout has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standard is 
rendered impracticable.  Thus, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (cited to in the November 
2002 statement of the case) for assignment of an extra-
schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence of record supports the finding 
that since the effective date of the grant of service 
connection, the veteran's gout is most accurately reflected 
by a 40 percent under Diagnostic Code 5002 and to that extent 
the claim is granted.  In view of the overall evidence, the 
Board also finds that the 40 percent rating is warranted 
during the entire period contemplated by the appeal; that is, 
from April 28, 1992.  Inasmuch as the 40 percent evaluation 
assigned reflects the greatest degree of impairment shown 
since the grant of service connection, there is no basis for 
assignment of any staged rating pursuant to Fenderson.




ORDER

An initial disability evaluation of 40 percent, effective 
from April 28, 1992, for service-connected gouty arthritis 
with degenerative joint disease of the right tarsal is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.


REMAND

The veteran attributes his claimed liver disability to 
elevated liver function enzymes (ALT) which he said were 
discovered during service when he donated blood.  His records 
show that he was actually informed of the elevated readings 
when he donated blood after service, in December 1992.  
Nonetheless, his service medical records do show that he had 
an elevated ALT reading in service in August 1991.  

Accordingly, clarification must be obtained regarding whether 
the veteran actually has a present liver disability and 
whether such a disability is related to service.  In this 
regard, VA diagnosed the veteran in June 1992 as having 
hepatocellular disease, and in January 2000 as having an 
alcoholic fatty liver.  However, an April 2000 VA examiner 
found that the veteran did not have hepatocellular liver 
disease, but rather had congenital Gilbert's syndrome.  He 
remarked that an ultrasound did not show that the veteran had 
a fatty liver.  Notwithstanding this opinion, the veteran was 
again diagnosed as having a fatty liver that was not related 
to alcohol during a January 2004 outpatient visit.  
Accordingly, the veteran should be afforded a new VA 
examination so that clarification may be obtained regarding 
whether he currently has a liver disability and, if so, 
whether such disability is related to his active duty 
service.  See 38 U.S.C.A. § 5103A(d).



Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include all pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the presence, nature and 
etiology of any liver disability(ies).  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide all liver 
diagnoses, and opine as to whether it is 
at least as likely as not (i.e. a 50 
percent or higher degree of probability) 
that any such diagnosis(es) is(are) 
related to the veteran's active duty 
service. 

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



